1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9           CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
10 MARK EASTWOOD,                             Case No. 8:18-cv-01660- JLS (KESx)
11                     Plaintiff,             The Hon. Josephine L. Staton
                                              Courtroom: 10A
12            v.
                                              ORDER RE DISMISSAL
13 GEICO INDEMNITY COMPANY, and
     DOES 1 to 100, inclusive,                Complaint Filed: August 6, 2018
14                                            Trial Date: Not Assigned
                       Defendants.
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                  Case No. 8:18-cv-01660- JLS (KESx)
     SMRH:4847-3281-1420.1                                                   ORDER RE DISMISAL
     GG
1             Defendant GEICO Indemnity Company (“GEICO”) and Plaintiff Mark
2 Eastwood (“Plaintiff”) filed a Stipulation for Dismissal, pursuant to Federal Rule of
3 Civil Procedure Section 41(a).
4             After considering the Stipulation and all other matters presented to the Court,
5 IT IS HEREBY ORDERED THAT:
6             1.       Pursuant to the parties’ stipulation filed on July 24, 2019, that
7 Plaintiff’s Complaint is DISMISSED with prejudice.
8             IT IS SO ORDERED.
9 Dated: July 26, 2019
10
11                                          By             JOSEPHINE L. STATON
                                                       THE HON. JOSEPHINE L. STATON
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                             Case No. 8:18-cv-01660- JLS (KESx)
                                                     -2-
     SMRH:4847-3281-1420.1                                                             ORDER RE DISMISSAL
